Citation Nr: 0535164	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
wrist disability.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO continued the assigned 10 percent 
disability rating for a right wrist disability.  The veteran 
perfected an appeal of the assigned rating.  

In September 2005, the veteran testified at a video-
conference before the undersigned.  A copy of the transcript 
of the hearing has been associated with the veteran's claims 
file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to notify has been satisfied

2.  The veteran's right hand/wrist disorder is manifested by 
complaints of pain and weakness, but with objective findings 
of good range of motion, good grip strength, and normal 
electromyograph (EMG) studies.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right wrist disability are not met.  38 U.S.C.A. § §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5215, 4.124a, Diagnostic Code 
8515 (2005).


REASONS AND BASES FOR FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a May 2004 Statement of the Case 
(SOC), and January 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

The veteran was originally service connected for his right 
wrist disability in August 1969 rating decision, with a non 
compensable rating assigned.  In a July 2002 decision the RO 
assigned a 10 percent rating for the veteran right wrist 
disability under Diagnostic Code 5215-8515.  In September 
2003 the veteran requested an increased rating for his 
assigned rating.  

The veteran's VA outpatient treatment records from April 2003 
to June 2003 are associated with his claims file.  An April 
2003 note indicated that he veteran was right hand dominant.  
The examiner noted that the veteran's right hand strength was 
nearly symmetrical compared to his left hand strength.  There 
was no evidence of thenar weakness which, the examiner noted, 
would indicate longstanding carpal tunnel syndrome.  The 
examiner noted that the veteran did demonstrate decreased 
right hand grip strength but that was not reflective of 
carpal tunnel involvement.  The examiner indicated that the 
veteran could have "disuse weakness" resulting in decreased 
right hand grip strength.  

The veteran presented for a general medical examination in 
July 2003.  He revealed that he had right carpal tunnel 
release surgery in January 2003.  He reported that since the 
surgery, he had been unable to close his hand.  He complained 
of pain in his wrist upon movement.  He reported that he 
could not work as a carpenter, but could perform his daily 
living tasks.  Physical examination of the right wrist 
revealed a surgical scar at the base of his palm.  It was 
noted that he had palmar flexion of zero to 50 degrees, 
dorsiflexion zero to 70 degrees, ulnar deviation zero to 35 
degrees, and radial deviation zero to 15 degrees.  It was 
noted that there was no diminution with repetitive testing.  
It was also noted that the veteran had 5/5 motor strength on 
all planes.  The examiner diagnosed the veteran's symptoms as 
status post-right carpal tunnel syndrome release with 
continuing symptoms and resolved right ulnar nerve 
compression.  

The veteran's July to August 2003 VA outpatient treatment 
reports reveal continuing treatment for carpal tunnel 
syndrome.  He reported that he had not returned to work and 
wore a splint on his hand.  The examiner noted that a recent 
EMG study following the surgery revealed no signs of carpal 
tunnel with good healing of the nerve function and no delay 
across the carpal tunnel.  Physical examination revealed some 
tenderness over the carpal tunnel.  The examiner noted 
diminished grip strength and limited motion and pain over the 
distal radial styloid.  It was also noted that the veteran 
had no obvious neurological deficit and good peripheral 
pulses.  The examiner diagnosed the veteran's symptoms as 
carpal tunnel surgery with persistent symptoms.   

In September 2003 it was noted the EMG and X-ray could not 
find an etiology for his pain.  Physical examination noted 
full range of motion of his wrist.  He could move all fingers 
without difficulty.  He had no numbness or tingling in his 
right hand.  It was noted that an X-ray revealed mild 
arthritis.  He was told to keep using his wrist brace and 
taking anti-inflammatory medication.  He was given a work 
excuse saying he could not work without the brace.

An October 2003 VA examination report noted the veteran with 
complaints of pain at the base of his fourth and fifth 
fingers, with tingling and weakness.  He indicated he was not 
doing his physical therapy exercises very often.  Physical 
examination noted normal grip strength on both sides, with a 
slight decrement on the right.  Finger dexterity was normal 
and approximately equal.  Range of motion was 60 degrees of 
dorsiflexion, 70 degrees of palmar flexion, 20 degrees of 
radial deviation and 45 degrees of ulnar deviation, with pain 
noted at the extremes of dorsiflexion and palmar flexion.  
There was no thenar or hypothenar atrophy.  The examiner 
noted that the veteran reportedly quit his carpentry job in 
February 2001 due to his wrist, and has not attempted to 
return to this or any another work since his 2003 surgery.  
The examiner diagnosed status post carpal tunnel release with 
EMG evidence of success, and normal examination of the wrist 
with normal range of motion with complaints of pain at 
extremes.  The examiner noted noncompliance with physical 
therapy prescription.

A January 2004 VA orthopedic note revealed that the veteran 
complained of continuous pain since surgery.  He reported 
that he was able to do some work and some things with his 
hand when he wears the splint.  A repeat electromyogram post-
operatively revealed no compression of the medial nerve or 
carpal tunnel syndrome.  Physical examination revealed that 
the veteran's radial, ulnar, and medial nerves were all 
intact.  It was noted that the veteran had negative Phalen's 
and Tinel's tests.  The examiner indicated that X-rays from 
several months prior revealed minimal arthritic changes in 
the wrist, however, no scapholunate advanced collapse or 
carpometacarpal arthritis was noted.  The examiner diagnosed 
the veteran's symptoms as pain, status post carpal tunnel 
syndrome.  

In June 2004 the veteran reported that his symptoms were 
subsiding.  Physical examination revealed that the veteran 
had good grip strength and no signs of neurological deficit.  
It was noted that the old splint was falling apart because 
the veteran "uses it when he is working."  A new splint was 
ordered.

An October 2004 X-ray of the veteran's right wrist 
demonstrated no fractures or dislocations, lytic or blastic 
disease, or significant arthropathy.  

An April 2005 EMG study found no electrodiagnostic evidence 
of right carpal tunnel syndrome.  The veteran's continued 
complaints of pain were noted.  Physical examination revealed 
normal muscle bulk and tone.  Strength was 5/5.  Sensation 
was intact to the right hand.  The examiner noted that the 
veteran's EMG revealed normal sensory and motor nerve fibers 
for all parameters and there was no evidence of acute or 
chronic denervation.  

During the veteran's September 2005 hearing he testified that 
if he did not have a good grip on objects they would slide 
out of his hand.  He also reported that as long as his right 
hand stayed dominant he did not have a problem holding a pen 
and writing.  He indicated that he could not lift more than 
15 pounds with his right hand and his hand would bother him 
at night occasionally.  He reported that he did not take 
medication for his wrist and only wore a brace when he was 
walking around.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2005); see also 38 C.F.R. § 4.45 (2005).


In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board initially notes that the evidence indicates the 
veteran is right handed.  See 38 C.F.R. § 4.69 (2002) (a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major).

The record reflects the RO evaluated the veteran's service-
connected right wrist disability under Diagnostic Codes 8615-
5215.  

Diagnostic Code 5215 provides that limitation of motion of 
the wrist to less than 15 degrees of dorsiflexion or where 
palmar flexion is limited in line with the forearm, warrants 
a 10 percent evaluation.  Higher ratings are warranted only 
for ankylosis (frozen joint) of the wrist.  

Diagnostic Code 8515 provides that complete median nerve 
paralysis of the major extremity is rated 70 percent 
disabling.  Complete paralysis is manifested with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.  Severe 
incomplete paralysis affecting the major extremity is rated 
50 percent disabling.  Moderate incomplete paralysis 
affecting the major extremity is rated 30 percent disabling.  
Mild incomplete paralysis affecting either extremity is rated 
10 percent disabling.


The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applying the evidence to the rating criteria, the Board finds 
that an increased evaluation is not warranted.  The evidence 
shows the veteran with only minimal limitation of motion, 
with the current motion noted as 60 degrees of dorsiflexion 
and 70 degrees of palmar flexion.  Clearly, then, ankylosis 
is not shown, which is the only avenue for an increased 
schedular rating under orthopedic criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215.  

With respect to the veteran's neurological complaints of 
numbness, weakness and tingling in his hand, the Board finds 
that the record does not establish the presence of moderate 
incomplete paralysis of the median nerve to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
8515.  The current medical evidence fails to show neurologic 
deficit and his grip strength has been described as normal, 
or at worst, good with minimal deficit.  On the most recent 
April 2005 report, his EMG was normal (as was the case on all 
post-surgery EMGs) and his strength was 5/5.  Sensation was 
also intact.  

The record fails to reveal any objective symptomatology to 
support a rating higher than the 10 percent currently 
assigned.  The Board finds the veteran's current evaluation 
adequately compensates him for his largely subjective 
complaints of pain and weakness.  See Deluca, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected right wrist 
condition presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  Although 
the veteran reports that his right wrist condition has caused 
him to quit his job as a carpenter, the Board finds that the 
objective evidence does not support a finding that his right 
wrist interferes markedly with employment.  Several VA 
outpatient reports from 2003 and 2004 noted that he used his 
splint to work.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  Thus, based on the record and the 
lack of objective findings to support his subjective 
complaints, the Board finds that the currently assigned 10 
percent schedular rating has already adequately addressed, as 
far as can practicably be determined, the average impairment 
of earning capacity due to the veteran's service-connected 
right wrist condition.  See 38 C.F.R. § 4.1.  In addition, 
there is no evidence revealing frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a rating in excess of 10 percent for a right 
wrist disability is denied.  



	                  
_________________________________________________
	K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


